Citation Nr: 0614348	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, including hypertension, claimed as secondary to 
PTSD. 

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
disability.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and J.W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1966 to 
June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This appeal also arises from a 
September 2003 RO rating decision that denied service 
connection for a heart condition, hypertension, impotency, 
and bilateral hearing loss, and also denied entitlement to a 
TDIU.  The veteran submitted a timely notice of disagreement 
(NOD) to all but the claim of service connection for 
bilateral hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The claim for a higher initial rating for PTSD stems from an 
original claim for service connection received in March 1996.  
Because the appeal period for the initial PTSD rating 
precedes November 7, 1996, which is the date that VA revised 
it rating criteria for psychiatric disorders, the RO most 
consider both the former and the revised rating criteria 
prior to appellate review by the Board.  The RO has not 
considered the former PTSD rating criteria, nor has the 
veteran been given notice of those provisions.  With respect 
to this claim, the RO should specifically and expressly 
consider the claim under the rating criteria in effect both 
prior to and as of November 7, 1996, applying the version 
more favorable to the veteran after the effective date of the 
regulatory change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Board notes that, under the former rating criteria, where 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  The Board observes that 38 C.F.R. § 4.16 (c) was 
deleted from VA's Schedule for Rating Disabilities (Rating 
Schedule), effective November 7, 1996 with the amendments to 
the Rating Schedule.  That notwithstanding, section 4.16(c) 
is still for consideration in this case, as the veteran's 
claim for an increased rating was filed before the regulatory 
change occurred.

Concerning the secondary service connection claims, in July 
2003, a VA general medical examiner found, in pertinent part, 
atherosclerotic coronary artery disease, hypertension, and 
erectile dysfunction.  The physician found it unlikely that 
PTSD had caused coronary artery disease or hypertension.  The 
physician also opined that the veteran's erectile dysfunction 
was caused by medication taken for depression, rather than by 
PTSD.  

Later in July 2003, a VA psychologist offered diagnoses of 
PTSD and major depressive disorder, by history, and opined 
that that the veteran's occupational impairment "might" be 
more heavily impacted by physical limits, rather than by 
anxiety and depression.  The psychologist did not address 
whether PTSD has caused unemployability, but did raise the 
question of whether his depression is related to PTSD.  
Clarification thereof is necessary.  

In a December 2004 VA primary care report, a VA nurse-
practitioner offered an opinion that tends to relate the 
veteran's PTSD to his hypertension and his current 
cardiovascular status. This opinion suggests that there might 
be an aggravation issue.  Secondary service connection may be 
found where a service-connected disability has aggravated a 
non-service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Because a physician has not discussed 
whether the veteran's PTSD might have aggravated his 
cardiovascular status, an addendum opinion would be helpful 
prior to adjudication.  

The TDIU claim is inextricably intertwined with the increased 
rating for the PTSD as well as with the secondary service 
connection claims, because the outcome of each claim could 
impact the TDIU claim.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted, (2) an explanation 
as to the information or evidence needed 
to establish an effective date, if a 
higher disability rating is granted for 
the PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006); and (3) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AMC should contact the veteran 
and ask that he identify all sources of 
recent medical treatment received for the 
disabilities at issue since March 1996, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination, by a 
psychiatrist who has not previously 
examined him, to identify his level of 
impairment resulting from the service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected PTSD.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD, as opposed to any 
nonservice-connected disorders.  If it is 
impossible to separate the symptomatology 
of the service-connected PTSD from any 
other nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the PTSD.  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.  The psychiatrist 
should offer the following three 
opinions:

I.  Is it is at least as likely as 
not (50 percent or greater 
probability) that the veteran's PTSD 
has aggravated, that is, made worse 
or harder to treat, arteriosclerotic 
coronary artery disease?

II.  Is it is at least as likely as 
not (50 percent or greater 
probability) that the veteran's PTSD 
has aggravated, that is, made worse 
or harder to treat, hypertension?

III.  Is it at least as likely as 
not (50 percent or greater 
probability) that symptoms of 
depression are caused by or made 
worse by PTSD?

If, and only if, the answer to I, II or 
III above is "yes", the AMC should then 
make arrangements for an appropriate 
specialist to review the claims file and 
offer an opinion addressing whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder 
(arteriosclerotic coronary artery 
disease, hypertension, and/or depression) 
has caused or aggravated the veteran's 
erectile dysfunction.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
secondary service connection claims and 
the claim for a higher initial PTSD 
rating, considering both the former and 
current PTSD rating criteria.  Finally, 
the RO should again adjudicate 
entitlement to TDIU considering the 
former 38 C.F.R. § 4.16 (c) (effective 
prior to November 7, 1996), as well as 
the current 38 C.F.R. § 3.321(b).  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) containing both the former 
and the current PTSD rating criteria and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



